



COURT OF APPEAL FOR ONTARIO

CITATION: Marley v. Salga, 2020 ONCA 104

DATE: 20200210

DOCKET: C67241

Simmons,
    Pepall and Trotter JJ.A.

BETWEEN

Karen Marley

Applicant (Appellant)

and

Suzanne
    Marcela Salga, Michelle Jessica Salga, The Estate of

Leslie
    Salga, and Helmut Klassen, in his capacity as

Estate
    Trustee of the Estate of Leslie Salga

Respondents (Respondents)

AND BETWEEN

Suzanne
    Marcela Salga and Michelle Jessica Salga

Applicants (Respondents)

and

Helmut Klassen
and Karen Marley

Respondents (
Respondent
)

Lionel J. Tupman, Arieh Bloom and
    Caroline Tarjan, for the appellant

Holly LeValliant and Joshua Eisen, for
    the respondents Suzanne Marcela Salga and Michelle Jessica Salga

Anne Marie DiSanto, for the respondent
    Helmut Klassen

Heard: February 3, 2020

On appeal
    from the judgment of Justice Robert B. Reid of the Superior Court of Justice, dated
    June 6, 2019 with reasons reported at 2019 ONSC 3527.

APPEAL BOOK ENDORSEMENT

[1]

We reject the appellants argument that the
    recording on which the application judge relied was inadmissible. The appellant
    did not raise this as a ground of appeal. Further, the appellant pointed to no
    authority to support this position. We are satisfied that the recording was
    relevant to a material issue and admissible. In particular, it corroborated the
    respondents position on the applications.

[2]

The application judge set out the proper test
    for determining whether a joint tenancy has been severed. This is a fact
    specific inquiry. We see no basis on which to interfere with the application
    judges decision. The appeal is dismissed.

[3]

The respondents seek costs on a full indemnity
    basis against the appellant in the amount of $78,860.02. We consider this
    amount grossly excessive. Their substantial indemnity costs claim in the court
    below was $12,555.16. We order costs of $25,000 on a full indemnity scale
    inclusive of disbursements and HST payable out of the estate. Like the
    application judge we conclude this litigation was made necessary by the actions
    of the deceased. The appellant shall bear her own costs.


